In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00072-CV

______________________________



VERSACOM, LLC, Appellant


V.


SHWETA BHAT, RAKESH SHARMA, NGHIA TRUONG,

ROY NG, AND AKM SAJJADUL ISLAM, Appellees




On Appeal from the 101st Judicial District Court

Dallas County, Texas

Trial Court No. 08-02120-E







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Appellant and appellees have filed with this Court a joint motion to dismiss the pending
appeal in this matter and to vacate the findings of fact and conclusions of law. (1)  The parties represent
to this Court they have reached a full and final settlement.  In such a case, no real controversy exists,
and in the absence of a controversy, the appeal is moot.  
	We grant the motion, vacate the trial court's findings of fact and conclusions of law,  and
dismiss this appeal.  See Tex. R. App. P. 42.1(a).


						Bailey C. Moseley
						Justice

Date Submitted:	December 22, 2008
Date Decided:		December 23, 2008

1. Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalization efforts.  See Tex. Gov't Code Ann.
§ 73.001 (Vernon 2005).  We are unaware of any conflict between precedent of the Fifth Court of
Appeals and that of this Court on any relevant issue.  See Tex. R. App. P. 41.3.